— Appeal by employer from a decision and award of disability benefits made to claimant employee as consequent upon injuries sustained in the course of his employment. Appellant contends that claimant’s noneompliance with section 18 of the Workmen’s Compensation Law as to notification of his accident is fatal to the award. Such noneompliance was excused by the Industrial Board upon the ground that the employer had actual notice of the accident within thirty days after its occurrence and was not prejudiced by the failure of written notice. The evidence amply justifies the premise of such action. Award affirmed, with costs to the State Industrial Board. All concur.